SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2014 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): São Paulo, March 25, 2014 – GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 and NYSE: GOL), (S&P: B, Fitch: B-, Moody’s: B3), the largest low-cost and low-fare airline in Latin America, announces today its consolidated results for the fourth quarter and full year of 2013. All the information herein is presented in accordance with International Financial Reporting Standards (IFRS), in Brazilian Reais (R$), and all comparisons are with the fourth quarter and full year of 2012, unless otherwise stated. Highlights The fourth-quarter operating profit (EBIT) came to R$162.9 million, with an operating margin of 6% , representing the Company’s highest level of operational profitability in the last 10 quarters. In the full year of 2013, EBIT totaled R$266.0 million with an operating margin of 3%, a 14.2 p.p. improvement over 2012. Net revenue totaled R$2,728.2 million in 4Q13, a 29% or R$609 million increase over 4Q12, fueled by the 19% upturn in yields and the 5.1 percentage points increase in the total load factor, which came to 74.8%. Annual net revenue reached the highest historical level for the Company, R$8,956.2 million, R$853 million, or 11%, up on 2012. RASK increased by 25% over 4Q12 to R$21.52 cents , and by 15% in the full year, reaching R$18.04 cents. PRASK came to R$19.34 cents in 4Q13 , up by 27%, while annual PRASK climbed by 18%. GOL reduced its annual operating costs by R$319 million, underlining its commitment to adjusting its cost structure to a challenging macroeconomic scenario . Despite the 11% depreciation of the Real against the average Dollar, record jet fuel prices, and the 7.4% decline in domestic supply, CASK increased by only 0.9% in the quarter and 0.7% in the year . In 2013, EBITDAR recorded the Company’s highest historical level, totaling R$1.5 billion . The adjusted gross debt/last twelve months (LTM) EBITDAR ratio came to 6.9x, versus 37.6x in 4Q12 . Annual net debt was reduced in R$1.1 billion . In 4Q13 the Company incurred R$108 million in additional expenses that affected the costs indicator (CASK) : the “Salaries, Wages and Benefits” line was impacted in the amount of R$51 million, in “Other Operating Expenses” the Company recognized R$22 million, in the “Sales and Marketing” line these expenses were R$14 million, in “Maintenance, aterials and Repair” the impact was close to R$11 million and, finally, in “Aircraft Traffic Servicing”, GOL recognized R$10 million. 1 GOL Linhas Aéreas Inteligentes S.A GOL recorded a net loss of R$19.3 million in 4Q13, an improvement of R$428 million compared to 4Q12 , leading to an annual net loss of R$724.6 million. Part of this result was due to the foreign exchange variation, which generated an expense of R$490 million in 2013. GOL’s cash position closed the year at a historical record R$3 billion , corresponding to 34% of annual net revenue . In 2013, the Company paid and pre-paid R$438 million in debt, in line with GOL’s focus on avoiding amortization pressure in the horizon of the next 2 years. GOL was the airline with the highest rate of on time flights in the market in 2013. Focusing on operating efficiency, the Company achieved an index of 94% of flights on time, while remote check-in accounted for around 60% of total passengers at those airports most used by business customers in 4Q13. SMILES S.A. reported net income of R$66.7 million in 4Q13, 6% up on the previous quarter, with a net margin of 35.6%. The client base totaled 9.7 million members , an 8% year-over-year increase. Financial Highlights (R$MM) 4Q13 4Q12 % Chg. % Chg. Net Revenue 2,119.5 28.7% 8,103.6 10.5% Domestic Market 1,974.1 26.4% 7,535.1 8.0% International Market 145.4 60.6% 568.5 43.5% Operating Income (EBIT) 162.9 (357.6) nm 266.0 (905.6) nm Operating Ma rgin (EBIT) 6.0% -16.9% +22.8 pp 3.0% -11.2% +14.2 pp EBITDA 343.4 (210.1) nm 827.0 (386.0) nm EBITDA Margin 12.6% -9.9% +22.5 pp 9.2% -4.8% +14.0 pp EBITDAR 551.9 (43.7) nm 1,526.1 258.0 491.4% EBITDAR Margin 20.2% -2.1% +22.3 pp 17.0% 3.2% +13.9 pp Net Income (Loss) (447.1) -95.7% (1,512.9) -52.1% Net Margin -0.7% -21.1% +20.4 pp -8.1% -18.7% +10.6 pp Gross Adjusted Debt 2 / EBITDAR 6,9x 37,6x -30,7 x 6,9x 37,6x -30,7 x Net Adjusted Debt 1 / EBITDAR 4,9x 31,4x -26,6 x 4,9x 31,4x -26,6 x 1- Financial commitments (gross debt + operational leasing contracts, in accordance with note 27 to the interim financial statements) less cash and cash equivalents and short-term financial investments; 2 - Gross debt + LTM operational leasing expenses x 7; 2 GOL Linhas Aéreas Inteligentes S.A Message from Management In 2013, GOL recorded an operating margin (EBIT) of 3.0%, at the upper limit of its announced guidance in a very adverse macroeconomic scenario. The commitment to delivering a positive operating margin was successful thanks to the flexibility strategy and capacity management. The Company dynamically reduced its supply in the domestic market by 7.4% in a background of low economic growth, with the 11% depreciation of the Real against the average Dollar and the jet fuel price 6% higher than in 2012. In February, the Company modified its network to maximize profitability by focusing more on business clients, preserving attractiveness in leisure fares. For the second consecutive year, in 2013, GOL maintained its lead in terms of flights on time in the Brazilian market, with a ratio of 94% of flights without delay, considering consolidated data for all airports. In order to achieve this level of operational performance, GOL implemented the fast travel concept, which reduced boarding time, and took several measures to increase its efficiency; among these, the continuous streamlining of check-in, allowing all customers to anticipate and cancel their flights through GOL's website, at the self-service totems or through smart phones. The rate of approximately 60% of remote check-in ratio, in 4Q13, is one of the indicators which reflects the result of these actions. Additionally, the Company launched its new visual identity in airports, with a more functional and practical bilingual communication, and the new website, with a faster and easier purchasing process. The Company increased to 30 the number of aircraft with sky interior and launched, in the year of 2013, the GOL+ on the Rio-São Paulo shuttle service, ensuring greater passenger comfort and an even better flying experience. In 2014, the Company will continue developing and improving its products and services and will expand the GOL+ product to 80% of its fleet until May, catering for 100% of domestic flights. This strategy is the result of the success of the product on the shuttle route, and is part of a process of standardization, efficiency gains and revenue generation. Thanks to these and other measures, GOL was the airline that carried most business passengers in 2013, according to ABRACORP (the Brazilian Travel Agents’ Association). This evolution contributed for the 18% increase in PRASK, in turn fueling the R$853 million increase in annual revenue. In regard to costs, the Company adjusted its structure by R$319 million in 2013, of which R$131 million in fuel and lubricant and R$188 million in other operating expenses, maintaining CASK flat over the year before. 3 GOL Linhas Aéreas Inteligentes S.A In regard to manageable costs, it is worth noting that the workforce count is stable since the beginning of 2013, at the same time as the customer satisfaction index remained at 7.6 points (on a scale from 1 to 10). Aiming to develop GOL’s Loyalty Program, in April 2’s initial public offering (IPO) was concluded. The entire proceeds of R$1.1 billion were used for the advanced purchase of GOL tickets. This operation reflects the confidence in the growth of the loyalty program market in Brazil in the coming years and helped strengthen the Company’s liquidity. Cash position totaled R$3.0 billion at the end of 2013, equivalent to 34.0% of annual net revenue, the highest level in the Company’s history in nominal terms. With the R$1.3 billion upturn in EBITDAR, reaching the highest historical maximum of R$1.5 billion, and the amortization and prepayment of obligations totaling R$438 million in the year, financial leverage closed 2013 at 6.9x, versus 37.6x at the end of 2012. In 2014 Brazil will host the World Cup and GOL will have a special role, being the proud official carrier of the Brazilian team. The Company has adopted measures to serve with excellence in the event. The supply and demand management through the request for 974 extra flights or with schedule alterations, specific staff training programs and the placement of professionals who are fluent in more than one language at the host cities’ airports are examples of actions especially developed for the event. The 2014 economic scenario is proving to be even more challenging with fuel prices higher than in 2013 and the devaluation of the Real against the Dollar, maintaining pressure on costs. With this in mind, the Company announced a new organizational structure aimed at increasing revenue generating capacity, and has increased its focus on planning and controlling costs, a crucial factor in the execution of its short and long-term strategies. The expansion of the code share with Delta provides greater connectivity for clients, offering them approximately 400 destinations served by both airlines in the world. In addition, the collaboration between both companies enables the exchange of knowledge, thereby improving products and services. In continuity with the strategy of forming international partnerships, in February 2014, GOL announced the strengthening of its alliances through the strategic partnership with AirFrance-KLM, encompassing commercial cooperation, the expansion of the code share, joint sales activities and more benefits for clients of both companies through their loyalty programs, in the Brazilian and European markets. As part of the total investment of US$100 million, AirFrance-KLM will hold a stake of approximately 1.5% of capital stock, in GOL preferred shares. This agreement is subject to antitrust approval from CADE. 4 GOL Linhas Aéreas Inteligentes S.A For 2014, the Company is projecting a -3% to -1% variation in domestic seat supply, and a growth of until 8% in the international market. This projection reiterates the consolidation of strategy, seeking margin expansion through revenue growth. The increase in profitability should be driven by yield management and supply flexibility together with the increase in the load factor, a trend already observed in recent months. The Company announces a growth projection of equal to or above 10% in RASK, and an increase of equal to or less than 10% in CASK ex-fuel. With this, GOL estimates an EBIT margin of between 3% and 6% in 2014. GOL wishes to thank its Customers for their loyalty, its Team of Eagles for their commitment throughout the year, and its Shareholders for their confidence, all of which increasingly reinforces GOL's vision of being the best company to fly with, work for and invest in. Paulo Sergio Kakinoff CEO of GOL Linhas Aéreas Inteligentes S.A 5 GOL Linhas Aéreas Inteligentes S.A SMILES In 4Q13, SMILES S.A. reported net revenue of R$187.6 million and net income of R$66.7 million, increases of 20% and 6%, respectively, over 3Q13. The Company proposed 2013 dividends and interest on equity of R$197.5 million , R$37.1 million of which has already been paid and R$160.3 million is pending approval by the annual shareholders’ meeting. This amount represents a 95% payout on annual net income . Another of the program’s annual highlights was the number of miles redeemed, which came to 30.7 billion, 17% up on 2012. At the end of the year, SMILES had 215 commercial partners and a 9.7 million member base, 10% and 8% more than in 4Q12, respectively. In addition, in order to strengthen the program, in the fourth quarter SMILES implemented its partnership with PayPal, allowing SMILES customers to redeem their miles in a prepaid virtual card to be used as a means of payment with all partners of the PayPal network. PayPal is the most popular on-line payment method in the world, with over 132 million users. On December 31, 2013, the merger of G.A. Smiles Participações S.A. by Smiles was approved , with no change in the capital stock. This operation generated tax benefit of R$72.9 million, to be captured in the five years as of 2014 . In February 2014, General Atlantic (GA) exercised its purchase option of SMILES shares in the amount of R$80 million. In this way, GOL now holds 54.5% and GA 17.9% of SMILES’ capital stock. SMILES represents a solid sales channel for GOL, which regards the loyalty program as a competitive advantage to increase the attractiveness of its products and services. SMILES – 2013 Financial Highlights 6 GOL Linhas Aéreas Inteligentes S.A Aviation Market: Industry ­ Operational Data 4Q13 4Q12 % % Total System ASK (million) 38,358 37,995 1.0% 151,804 152,784 -0.6% RPK (million) 30,377 28,662 6.0% 116,006 113,487 2.2% Load Factor 79.2% 75.4% 3.8 p.p 76.4% 74.3% 2.1 p.p Domestic Market ASK (million) 29,595 29,102 1.7% 115,886 119,337 -2.9% RPK (million) 23,305 22,078 5.6% 88,226 87,047 1.4% Load Factor 78.7% 75.9% 2.9 p.p 76.1% 72.9% 3.2 p.p International Market ASK (million) 8,763 8,893 -1.5% 35,918 33,447 7.4% RPK (million) 7,072 6,584 7.4% 27,779 26,440 5.1% Load Factor 80.7% 74.0% 6.7 p.p 77.3% 79.1% -1.7 p.p National Civil Aviation Agency (ANAC) figures In 4Q13, aviation industry demand increased by 6.0% over the same period in 2012, while supply grew by only 1.0% . Consequently, the load factor moved up by 3.8 percentage points to 79.2% . The 2013 result followed the same tendency: supply fell by 0.6%, while demand grew by 2.2%. As a result, the load factor came to 76.4%, 2.1 percentage points more than in 2012. In the domestic market, supply declined by 2.9%, while demand increased by 1.4% and the load factor climbed by 3.2 percentage points . Aviation Market: GOL Operational Data 4Q13* 4Q12* % 2013* 2012* % Total System ASK (million) 12,677.4 12,358.8 2.6% 49,632.9 51,867.2 -4.3% RPK (million) 9,484.4 8,615.1 10.1% 34,683.9 36,410.3 -4.7% Load Factor 74.8% 69.7% 5.1 p.p 69.9% 70.2% -0.3 p.p Domestic Market ASK (million) 11,293.8 11,262.4 0.3% 44,110.4 47,614.9 -7.4% RPK (million) 8,543.3 7,963.5 7.3% 31,219.0 33,680.9 -7.3% Load Factor 75.6% 70.7% 4.9 p.p 70.8% 70.7% 0.1 p.p International Market ASK (million) 1,383.6 1,096.4 26.2% 5,522.6 4,252.3 29.9% RPK (million) 941.1 651.6 44.4% 3,464.9 2,729.4 26.9% Load Factor 68.0% 59.4% 8.6 p.p 62.7% 64.2% -1.5 p.p (*) National Civil Aviation Agency (ANAC) figures 7 GOL Linhas Aéreas Inteligentes S.A Domestic Market GOL’s domestic supply remained virtually flat in 4Q13, with a slight 0.3% upturn, while demand grew by 7.3% and the load factor increased by 4.9 percentage points over 4Q12, to 75.6%. In the period, the Company reached the mark of 10 million passengers transported. In 2013 as a whole, supply and demand fell by 7.4% and 7.3%, respectively, resulting in a stable load factor. Due to the opportunity for generating additional revenue observed in December and the consequent increase in ASKs in that month, the reduction in 2013 supply was 1.6 percentage points below the guidance announced for the year. In December, GOL reported the record number of customers transported in a single day by the Company : 139,432 passengers. International Market Fourth-quarter supply grew by 26.2% over 4Q12, while demand moved up by 44.4% and the load factor increased by 8.6 percentage points to 68.0%. In the full year, fueled by the flights to Miami and Orlando, GOL's supply grew by 29.9% and demand increased by 26.9%, while the load factor stood at 62.7%, a 1.5 percentage points decline over 2012. PRASK, RASK and Yield Thanks to GOL’s strategy of becoming increasingly attractive to business customers and offering competitive prices to leisure passengers, combined with supply management, yields increased by 19% year-over-year in 4Q13 . As a result, PRASK moved up by 27% and RASK grew 25% . In 2013, yield increased by 19%, while PRASK and RASK climbed by 18% and 15%, respectively. The Company’s commitment to increasing the profitability of its routes and improving its product fueled PRASK growth throughout the year. This can be seen in the graph below: Annual Variation in Total PRASK and Domestic ASK* (*) National Civil Aviation Agency (ANAC) figures 8 GOL Linhas Aéreas Inteligentes S.A Key Operating Indicators Operacional and Financial Data 4Q13 4Q12 % Chg. % Chg. RPK Total (mm) 9,484 8,615 10.1% 34,684 36,410 -4.7% ASK Total (mm) 12,677 12,359 2.6% 49,633 51,867 -4.3% Total Load Factor 74.8% 69.7% 5.1 p.p 69.9% 70.2% -0.3 p.p Break-Even Load Factor (BELF) 70.3% 81.1% -10.8 p.p 67.8% 78.0% -10.2 p.p Revenue Passengers - Pax on board ('000) 10,007 9,312 7.5% 36,306 39,164 -7.3% Aircraft Utilization (Block Hours/Day) 11.6 11.8 -1.4% 11.2 12.1 -7.9% Departures 80,329 81,557 -1.5% 316,466 348,578 -9.2% Average Stage Length (km) 899 885 1.6% 897 877 2.4% Fuel consumption (mm liters) 391 390 0.4% 1,512 1,655 -8.7% Full-time equivalent employees at period end 16,319 17,676 -7.7% 16,319 17,676 -7.7% YIELD net (R$ cents) 25.85 21.76 18.8% 23.42 19.68 19.0% Passenger Revenue per ASK net (R$ cents) 19.34 15.17 27.5% 16.36 13.81 18.5% RASK net (R$ cents) 21.52 17.16 25.4% 18.04 15.63 15.5% CASK (R$ cents) 20.24 20.05 0.9% 17.51 17.38 0.7% CASK ex-fuel (R$ cents) 12.57 12.49 0.6% 10.23 10.16 0.7% Average Exchange Rate 1 2.27 2.06 10.5% 2.16 1.95 10.5% End of period Exchange Rate 1 2.34 2.04 14.6% 2.34 2.04 14.6% WTI (avg. per barrel, US$) 2 97.46 88.79 9.8% 97.97 94.27 3.9% Price per liter Fuel (R$) 3 2.49 2.40 3.7% 2.39 2.26 5.7% Gulf Coast Jet Fuel Cost (average per liter, US$) 1 0.76 0.77 -0.9% 0.77 0.77 -0.3% 1. Source: Brazilian Central Bank; 2. Source: Bloomberg; 3. Fuel expenses/liters consumed. 9 GOL Linhas Aéreas Inteligentes S.A Income Statement in IFRS (R$ thousand) Income Statatement (R$ `000) IFRS 4Q13 4Q12 % Chg. % Chg. Net operating revenues 2,728,210 2,119,495 28.7% 8,956,212 8,103,559 10.5% Passenger 2,451,351 1,873,683 30.8% 8,122,161 7,159,987 13.4% Cargo and Other 276,859 245,812 12.6% 834,051 943,572 -11.6% Operating Costs and Expenses 3.6% -3.5% Salaries, wages and benefits (388,610) (388,521) 0.0% (1,333,462) (1,569,671) -15.0% Aircraft fuel (972,029) (933,523) 4.1% (3,610,822) (3,742,219) -3.5% Aircraft rent (208,586) (166,430) 25.3% (699,193) (644,031) 8.6% Sales and marketing (188,972) (120,833) 56.4% (516,059) (426,582) 21.0% Landing fees (149,821) (136,394) 9.8% (566,541) (559,421) 1.3% Aircraft and traffic servicing (148,865) (139,924) 6.4% (599,479) (528,735) 13.4% Maintenance materials and repairs (170,622) (166,988) 2.2% (460,805) (417,990) 10.2% Depreciation (180,501) (147,472) 22.4% (560,966) (519,631) 8.0% Other (157,346) (276,983) -43.2% (342,896) (600,892) -42.9% Operating Result (EBIT) 162,858 nm 265,989 nm EBIT Margin 6.0% -16.9% +22.8 pp 3.0% -11.2% +14.2 pp Other Income (expense) 56.7% 35.3% Interest expense (145,076) (118,940) 22.0% (532,078) (453,731) 17.3% Interest Revenue 33,212 17,731 87.3% 149,505 99,287 50.6% Exchange variation gain (loss) (185,837) (18,129) 925.1% (490,096) (284,571) 72.2% Net hedge results 89,094 4,868 1,730.2% 49,583 50,336 -1.5% Other expenses, net 8,084 (13,484) nm (96,130) (90,530) 6.2% Loss before income taxes -92.2% -58.8% Income taxes (expense) benefit 18,361 38,445 -52.2% 71,907 nm Net Loss -95.7% -52.1% Net Margin -0.7% -21.1% +20.4 pp -8.1% -18.7% +10.6 pp Participation of Non-controlling Shareholders 28,474 - nm 71,957 - nm Participation of Controlling Shareholders (47,778) (447,082) -89.3% (796,547) (1,512,915) -47.4% EBITDA 343,359 nm 826,955 nm EBITDA Margin 12.6% -9.9% +22.5 pp 9.2% -4.8% +14.0 pp EBITDAR 551,945 nm 1,526,148 258,049 491.4% EBITDAR Margin 20.2% -2.1% +22.3 pp 17.0% 3.2% +13.9 pp 1 Interest income comprises income from short-term investments and investment funds In accordance with CVM Instruction 527, the reconciliation of EBIT and EBITDA is shown in the “ Operating Result” section. We also show the reconciliation of EBITDAR, given its importance as a specific aviation industry indicator. 10 GOL Linhas Aéreas Inteligentes S.A 4Q13 Result – Operating Segment (R$ Thousand) Assets and Liabilities Flight Transportation Loyalty Program Combined (-) Eliminations and Adjustments from Accounting Policies 4Q13 Total Consolidated ASSETS Current 3,158,731 834,116 3,992,847 (427,138) 3,565,709 Non-current 7,727,103 1,110,034 8,837,137 (1,764,398) 7,072,739 Total Assets LIABILITIES Current 3,501,303 344,120 3,845,423 (398,632) 3,446,791 Non-current 6,733,604 270,974 7,004,578 (1,031,421) 5,973,157 Shareholder’s equity 650,927 1,329,056 1,979,983 (761,483) 1,218,500 Total Liabilities and Shareholder’s equity Statement of Profit and Loss Flight Transportation Loyalty Program Combined (-) Eliminations and Adjustments from Accounting Policies 4Q13 Total Consolidated Net Revenue Passenger revenues 2,414,078 - 2,414,078 37,273 2,451,351 Cargo and others revenues 257,879 - 257,879 (1,745) 256,134 Miles redeemed revenues - 187,557 187,557 (166,832) 20,725 Costs (2,203,070) (94,585) (2,297,655) 194,413 (2,103,242) Gross Income 468,887 92,972 561,859 63,109 624,968 Operating revenues (expenses) Commercial expenses (141,412) (22,126) (163,538) (78,246) (241,784) Administrative expenses (226,815) (14,564) (241,379) 13,470 (227,909) Other operating revenues (expenses) 7,582 - 7,582 - 7,582 Financial result Revenues expenses 184,175 48,276 232,451 (30,387) 202,064 Financial expenses (247,049) (88) (247,137) 30,387 (216,750) Exchange variation, net (185,640) (197) (185,837) - (185,837) Loss (Income) before income tax and social contribution 104,273 (35,999) Current and Deferred income tax and social contribution 55,387 (37,597) 17,790 571 18,361 Total loss (income), net (84,885) 66,676 (18,209) For more information on the breakdown by business segment, see Note 29 to our Financial Statements. 11 GOL Linhas Aéreas Inteligentes S.A Net Revenue (R$ million) Net revenue came to R$2,728.2 million in 4Q13, R$609 million, or 29%, more than the R$2,119.5 million recorded in 4Q12. This result was mainly fueled by the 27% upturn in PRASK, which occurred against a background of stable domestic supply and high demand observed in the period. Annual net revenue totaled R$8,956.2 million, R$853 million, or 11%, up on 2012. Net revenue per ASK (RASK) increased by 25% in the quarter and 15% in 2013, reaching the annual guidance of growth equal to or more than 10% in this indicator . Gross Revenues (R$ MM) 4Q13 4Q12 % Chg. % Chg. Passenger 2,535.7 1,939.3 30.8% 8,399.7 7,410.0 13.4% Cargo and Others 348.5 291.7 19.5% 1,080.7 1,106.5 -2.3% Gross Revenues 2,884.2 2,230.9 29.3% 9,480.3 8,516.5 11.3% Taxes (156.0) (111.4) 40.0% (524.1) (412.9) 26.9% Net Revenue 2,728.2 2,119.5 28.7% 8,956.2 8,103.6 10.5% Net Revenue Breakdown (R$ MM) 4Q13 4Q12 % Chg. % Chg. Total Net Revenue (R$MM) 2,728.2 2,119.5 28.7% 8,956.2 8,103.6 10.5% Net RASK (R$cents) 21.52 17.16 25.4% 18.04 15.63 15.5% Net Pessenger Revenue (R$MM) 2,451.4 1,873.7 30.8% 8,122.2 7,160.0 13.4% Net PRASK (R$ cents) 19.34 15.17 27.5% 16.36 13.81 18.5% Ancillary Revenue (R$MM) 276.9 245.8 12.6% 834.1 943.6 -11.6% Ancillary per ASK 2.18 1.99 9.8% 1.68 1.82 -7.6% Net passenger revenue totaled R$2,451.4 million in 4Q13, 31% up on the R$1,873.7 million reported in 4Q12. Net passenger revenue per ASK (PRASK) stood at R$19.34 cents, a 27% upturn , driven by the 19% increase in yield, which reached R$25.85 cents, and the 5.1 percentage points year-over-year growth in the load factor. Ancillary revenue came to R$276.9 million in 4Q13, 13% more than in 4Q12, while ancillary revenue per ASK grew by 10%, chiefly due to the upturn in cargo revenue, in addition to revenue from the cancelling of flights and no show. 12 GOL Linhas Aéreas Inteligentes S.A Operating Expenses (R$ million) Operating expenses totaled R$2,565.4 million in the quarter, 4% up on the R$2,477.1 million reported in 4Q12. Excluding fuel expenses, operating expenses came to R$1,593.3 million, 3% more than in 4Q12. In the quarter, expenses per ASK stood at R$20.24 cents, a 0.9% increase over the R$20.05 cents recorded in 4Q12. Excluding fuel expenses, CASK moved up by 0.6% year-over-year, to R$12.57 cents. Given the adverse macroeconomic scenario, CASK ex-fuel came to R$10.23 cents, above the annual guidance (between R$9.5 and R$10.0 cents). In 2013 as a whole, GOL generated cost savings of R$319 million, or 4% , R$131 million of which in fuel and lubricant costs and R$188 million related to other categories of operating costs. Operating Expenses (R$ MM) 4Q13 4Q12 % Chg. % Chg. Aircraft fuel (933.5) 4.1% (3,742.2) -3.5% Salaries, wages and benefits (388.5) 0.0% (1,569.7) -15.0% Aircraft rent (166.4) 25.3% (644.0) 8.6% Sales and marketing (120.8) 56.4% (426.6) 21.0% Landing fees (136.4) 9.8% (559.4) 1.3% Aircraft and traffic servicing (139.9) 6.4% (528.7) 13.4% Maintenance, materials and repairs (167.0) 2.2% (418.0) 10.2% Depreciation and Amortization (147.5) 22.4% (519.6) 8.0% Other operating expenses (277.0) -43.2% (600.9) -42.9% Total operating expenses 3.6% -3.5% Operating expenses ex- fuel 3.2% -3.6% 13 GOL Linhas Aéreas Inteligentes S.A Operating Expenses per ASK 4Q13 4Q12 % Chg. % Chg. Aircraft fuel (7.56) 1.4% (7.22) 0.8% Salaries, wages and benefits (3.14) -2.5% (3.03) -11.2% Aircraft rent (1.35) 22.2% (1.24) 13.5% Sales and Marketing (0.98) 52.5% (0.82) 26.4% Landing Fees (1.10) 7.1% (1.08) 5.8% Aircraft and Traffic Servicing (1.13) 3.7% (1.02) 18.5% Maintenance, Materials and Repairs (1.35) 0% (0.81) 15.2% Depreciation and Amortization (1.19) 19.3% (1.00) 12.8% Other Operating Expenses (2.24) -44.6% (1.16) -40.4% CASK 0.9% 0.7% CASK Excluding Fuel Expenses 0.6% 0.7% Fuel costs per ASK totaled R$7.67 cents in 4Q13, 1% up on 4Q12 due to the 4% year-over-year increase in the average fuel price. Salaries, wages and benefits per ASK came to R$3.07 cents in the quarter, 2% less than in the same period last year, driven by the 8% reduction in the workforce from 17,676 at the close of 2012 to 16,319 at the end of 2013. The decrease in the number of employees was partially compensated by the agreement signed in relation to labor benefits and also for the recognition of profit sharing in 2013 attributed to employees. The sum of these effects corresponds to approximately R$51 million. Aircraft leasing costs per ASK stood at R$1.65 cents in 4Q13, 22% up on an annual comparison, mainly due to the 10% period depreciation of the Real against the average Dollar and the decline in the aircraft utilization rate (from 11.8 block hours/day in 4Q12 to 11.6 block/hours day in 4Q13), resulting in less dilution of fixed costs. The number of aircraft under operational leasing contracts remained flat at 96, corresponding to 70% of the operational fleet. Sales and marketing expenses per ASK totaled R$1.49 cents, 52% up on 4Q12, due to higher commissions resulting from increased sales. These costs were also impacted by the four-year agreement signed with the CBF (Brazilian Football Confederation) and the increase in losses related to fraud on channels with credit card sales. Landing costs per ASK came to R$1.18 cents, 7% higher than in 4Q12, chiefly due to the charging of a passenger connection fee of between R$4 and R$8 depending on the category of the airport. This fee was initiated in the end of 2012 for certain airports, and since July 2013 is now applied to all airports. Aircraft and traffic servicing per ASK stood at R$1.17 cents, 4% up on 4Q12, primarily due to expenses related to consulting and servicing(approximately R$10 million). 14 GOL Linhas Aéreas Inteligentes S.A Maintenance, materials and repairs per ASK totaled R$1.35 cents, stable in relation to 4Q12, due to the combined effects of i) increase in the number of engine removals (14, versus 13 in 4Q12); and ii) 10% period depreciation of the Real against the average Dollar, as most of these expenses are denominated in dollars; compensated by non-recurring expenses in 4Q12 related to the return of Webjet’s aircraft. Depreciation and amortization per ASK came to R$1.42 cents, 19% higher than year-over-year, chiefly due to accelerated depreciation of improvements associated with major engine maintenance work of aircraft in the process of being returned. Other expenses per ASK stood at R$1.24 cents, 45% down on 4Q12, primarily due to the provisioning of around R$140 million related to the winding up of Webjet's activities and asset revaluation in 4Q12. In addition, in 4Q13 there were gains from the sale leaseback of an aircraft, totaling R$116.7 million in the year. These effects were partially compensated by the accounting of the write-off of the remaining balance of the Varig brand and the write-off of software use license. Operating Result GOL recorded consolidated operating income (EBIT) of R$163 million in 4Q13 with an operating margin of 6.0%, growth of R$520 million and 22.8 percentage points year-over-year. In 2013, EBIT reached R$266 million, with a margin of 3.0% , on the upper limit of the annual operating margin guidance (between 1% and 3%). These figures represent a R$1,172 million and 14.2 percentage point improvement over 2012. Highlights (R$MM) 4Q13 4Q12 % Chg. % Chg. Net Revenue 2,119.5 28.7% 8,103.6 10.5% Operating Income (EBIT) 162.9 (357.6) nm 266.0 (905.6) nm Operating Margin (EBIT) 6.0% -16.9% +22.8 pp 3.0% -11.2% +14.2 pp EBITDA 343.4 (210.1) nm 827.0 (386.0) nm EBITDA Margin 12.6% -9.9% +22.5 pp 9.2% -4.8% +14.0 pp EBITDAR 551.9 (43.7) nm 1,526.1 258.0 491.4% EBITDAR Margin 20.2% -2.1% +22.3 pp 17.0% 3.2% +13.9 pp Net Income (Loss) (447.1) -95.7% (1,512.9) -52.1% Net Margin -0.7% -21.1% +20.4 pp -8.1% -18.7% +10.6 pp 15 GOL Linhas Aéreas Inteligentes S.A EBIT, EBITDA and EBITDAR Reconciliation (R$MM) 4Q13 4Q12 % Chg. % Chg. Net income (loss) (447.1) -95.7% (1,512.9) -52.1% (-) Income taxes 18.4 38.4 -52.2% (71.4) 71.9 nm (-) Net financial result (200.5) (128.0) 56.7% (919.2) (679.2) 35.3% EBIT 162.9 nm 266.0 nm (-) Depreciation and amortization (180.5) (147.5) 22.4% (561.0) (519.6) 8.0% EBITDA 343.4 nm 827.0 nm (-) Aircraft rent (208.6) (166.4) 25.3% (699.2) (644.0) 8.6% EBITDAR 551.9 nm 1,526.1 258.0 491.4% In accordance with CVM Instruction 527, the Company presents the reconciliation of EBIT and EBITDA, whereby: EBIT net loss (income) plus income and social contribution taxes and the net financial result; and EBITDA net loss (income) plus income and social contribution taxes, the net financial result, and depreciation and amortization. We also show the reconciliation of EBITDAR, given its importance as a specific aviation industry indicator, whereby: EBITDAR net income (loss) plus income and social contribution taxes, the net financial result, depreciation and amortization, and aircraft operating lease expenses. Hedge Result The Company makes use of hedge accounting to recognize some of its derivative instruments. In 4Q13 GOL recorded a book gain of R$82.9 million from hedge operations. Hedge Results (R$ million) Fuel Foreign Exchange Interest Total Subtotal - Designated for Hedge Accounting 13.0 - 27.9 40.9 Subtotal – Not Designated for Hedge Accounting 0.6 41.4 - 42.0 Total OCI (net of taxes, on 12/31/2013) - *OCI (Other Comprehensive Income) or Statement of Comprehensive Income is a transitional account where positive and negative fair value adjustments of future operations are booked, designated as effective for hedging cash flow. The purpose is to state income as close to the Company’s reality as possible. As the results from operations occur in their respective accrual periods, they are incorporated into the Company's income. GOL records the fair value of hedges due in future periods whose aim is to protect cash flow. The amount related to hedge operations was partially recognized under the financial result. For more details, see the “ Financial Result” section. 16 GOL Linhas Aéreas Inteligentes S.A Hedge Results (R$ million) Fuel Foreign Exchange Interest Total Financial Result 13.6 41.4 44.8 99.8 Operating Result - - (16.9) (16.9) Total 41.4 27.9 82.9 Fuel: fuel consumption hedge transactions, which are effected through derivative contracts involving crude oil and its by-products (WTI, Brent and heating oil) generated gains of R$13.6 million in 4Q13. The Company’s fuel hedge position had a slight reduction in relation to 3Q13, and at year-end, 19% of its exposure in the next three months was protected. Foreign Exchange: foreign exchange hedge transactions designed to protect the Company’s operational cash flow generated gains of R$41.4 million. GOL reduced its FX hedge protection, with 43% of exposure in the next three months being protected, versus 70% in 3Q13. Interest: swap transactions to protect cash flow from aircraft leasing against an increase in interest rates generated total gains of R$27.9 million. The Company reduced its nominal hedged position from US$1,431 million in 3Q13 to US$1,319 million at year-end. The table below shows the nominal value of derivatives contracted as a hedge against future expenses, the derivatives’ average contracted rate and the percentages of hedged exposure on an accrual basis on December 31, 2013: Fuel 1Q14 2Q14 3Q14 4Q14 1Q15 Notional Volume in Barrels ('000) 693 559 274 250 84 Price per Barrel (US$)* 109.27 109.26 103.79 103.79 103.75 Percentage of Protected Exposition 19% 15% 7% 6% 2% **Total in R$ million 177.4 143.1 66.6 60.8 20.4 Exchange Rate 1Q14 2Q14 3Q14 4Q14 1Q15 Notional Amount (US$million) 150.0 169.0 - - - Average Exchange Rate (US$)* 2.37 2.37 - - - Percentage of Protected Exposition 43% 31% - - - Total in R$ million 355.6 - - - * Weighted average of derivative strike prices. ** On 12/31/2013, the exchange rate was R$2.3426 / US$1.00. 17 GOL Linhas Aéreas Inteligentes S.A Financial Result The 4Q13 net financial result was an expense of R$201 million, 57% higher than in 4Q12, primarily impacted by the exchange variation, which totaled an expense of R$185.8 million, versus R$18.1 million in the same period in 2012. In 2013 as whole, the net financial result recorded an expense of R$919 million, 35% up on the previous year, also due to the exchange variation. Financial Result (R$ MM) 4Q13 4Q12 % Chg. % Chg. Interest Expenses (118.9) 22.0% (453.7) 17.3% Financial Leases -1.4% 0.9% Interest Expense 28.7% 22.2% Exchange Variation (18.1) 925.1% (284.6) 72.2% Interest and investment income 1 33.2 17.7 87.3% 149.5 99.3 50.6% Hedge Results 99.8 4.9 1,936.7% 76.1 50.3 51.3% Other (2.5) (13.5) -81.5% (93.8) 30.7% Net Financial Results 56.6% 35.3% 1 Interest income comprises income from short-term investments and investment funds Interest expenses totaled R$145.1 million in the quarter, 22% up on 4Q12, chiefly due to the 10% year-over-year depreciation of the Real against the average Dollar. This had an adverse impact on the Company’s Dollar-denominated debt, which accounted for 78% of the total, versus 70% in 4Q12. Part of the increase was also the result of new debt issues in comparison with the same period in the previous year (Senior Notes in February 2013, maturing in 2023). In addition, the approximate 2.9 percentage point period upturn in the CDI interbank rate increased interest payments on CDI-indexed debt, which was the case of the 4th and 5th debenture issues. The exchange variation was negative by R$185.8 million in 4Q13, up by 925% in the annual comparison, chiefly due to the 15% depreciation of the Real against the end-of-period Dollar. Interest income totaled R$33.2 million in the quarter, 87% more than in 4Q12, mainly due to the 92% period increase in the cash position and the upturn in the benchmark interest rate (SELIC). Other financial expenses came to R$2.5 million, an R$11 million reduction, primarily due to the increase of the “Voe Fácil” program, partially compensated by the expenses related to the waiver obtained with holders of the 4th and 5th issue debentures. Income Taxes Income tax in the quarter totaled a positive result of R$18.4 million, versus a positive result of R$38.4 million in 4Q12, largely due to the variation in current tax, in turn due to the impact of income and social contribution taxes on the taxable income of SMILES S.A. 18 GOL Linhas Aéreas Inteligentes S.A Income taxes (R$) 4Q13 4Q12 % Chg. % Chg. Current income tax (40.7) (1.4) 2,892.6% (96.8) (6.6) 1,377.3% Deferred income tax 59.1 39.8 48.4% 25.4 78.5 -67.6% Income tax 18.4 38.4 -52.2% 71.9 nm Net Loss GOL posted a net loss of R$19.3 million in 4Q13, with a negative net margin of 0.7%, a R$428 million and 20.4 percentage point improvement over the net loss of R$447.1 million with negative margin of 21.1% reported in 4Q12. Net income (loss) (R$MM) 4Q13 4Q12 % Chg. % Chg. Net income (loss) -95.7% -52.1% Net margin -0.7% -21.1% 20.4 p.p -8.1% -18.7% 10.6 p.p Earnings (loss) per share, basic (0.07) (1.66) -95.8% (2.62) (5.61) -53.2% Balance Sheet: Liquidity GOL reached a new record in terms of total cash, financial investments and short and long-term restricted cash , which closed 4Q13 at R$3,045.7 million , 92% up on 4Q12 and 4% more than in the previous quarter. Total Liquidity (R$ MM) 4Q13 4Q12 % Chg. 3Q13 % Chg. In Reais Cash and Financial Assets 3,045.7 92.1% 3.9% Short Term Receivables 324.8 -0.3% -12.0% Total Liquidity 3,370.5 1,910.8 76.4% 3,299.6 2.1% Total cash represented 34% of LTM net revenue and 6.9x the obligations due in the next 12 months , versus 6.5x in 3Q13 and 0.9x in 4Q12. At the end of 4Q13, short-term receivables totaled R$324.8 million, practically stable in relation to 4Q12 and 12% less than in 3Q13. These consist mostly of ticket sales via credit card and accounts receivable from travel agencies and cargo transportation. Balance Sheet: Indebtedness On December 31, 2013, the Company’s total loans and financings came to R$5,589.4 million (including financial leasing), 8% up on 4Q12, primarily due to the following factors: (i) the 15% 19 GOL Linhas Aéreas Inteligentes S.A devaluation of the Real against the end-of-period Dollar; (ii) the Senior Notes issue maturing in 2023; (iii) financing guaranteed by the U.S. Ex-Im Bank for engine maintenance; and (iv) the entry of an aircraft under a finance lease contract. These effects helped increase the Dollar-denominated portion of the Company’s total debt, which moved up from 70% in 4Q12 to 78%. The increase in total debt was partially offset by the amortization of R$438 million in short-term debt in the period, including R$91 million in pre-payments. Total Debt (R$ MM) 4Q13 4Q12 % Chg. 3Q13 % Chg. Short Term Debt 440.8 1,719.6 -74.4% 450.2 -2.1% Long Term Debt 5,148.6 3,471.6 48.3% 5,054.7 1.9% Gross Debt 5,589.4 5,191.2 7.7% 5,504.9 1.5% Debt in Reais (R$) 1,243.0 1,553.8 -20.0% 1,311.9 -5.2% Debt in Dollars in Reais 19.5% 3.7% Debt in Dollars (US$) 1,855.4 1,780.0 4.2% 1,880.3 -1.3% % of U.S. Dollar denominated debt 77.8% 70.1% +7.7 pp 76.2% +1.6 pp Cash and Cash Equivalents 3,045.7 1,585.1 92.1% 2,930.7 3.9% Net Debt 2,543.7 3,606.1 -29.5% 2,574.2 -1.2% Financing Debt (R$ MM) 4Q13 4Q12 % Chg. 3Q13 % Chg. Aircraft Financing 2,195.3 2,052.5 7.0% 2,148.1 2.2% Loans and Financings 3,394.0 3,138.7 8.1% 3,356.8 1.1% Loans and Financings (ex-perpetual notes) 2,891.7 2,718.6 6.4% 2,893.7 -0.1% Perpetual Notes 419.3 365.8 14.6% 5.0% Accumulated Interest 83.0 54.3 52.9% 63.9 29.9% Gross Debt 5,589.4 5,191.2 7.7% 5,504.9 1.5% Operating Leases (off-balance) (b) 4,094.0 3,033.7 35.0% 3,041.3 34.6% Total Loans and Financing 9,683.4 8,224.9 17.7% 8,546.2 13.3% Total Cash 3,045.7 1,585.1 92.1% 2,930.7 3.9% Net Financial Commitments 6,637.7 6,639.8 0.0% 5,615.5 18.2% EBITDAR (LTM) 1,526.1 258.1 491.3% 930.5 64.0% Net Financial Commitments / EBITDAR 4.3 x 25.7 x -21.4 x 6.0 x -1.7 x The current liquidity ratio (total cash plus receivables divided by current liabilities) stood at 0.9x in 4Q13, the same level as the previous quarter. In 4Q12, the ratio was 0.4x. On December 31, 2013, the average maturity of the Company’s long-term debt, excluding financial leasing, was 5.5 years, with an average rate of 11.5% for local-currency debt and 9.1% for Dollar-denominated debt In line with its policy of avoiding amortization pressure over the next two years, GOL paid and prepaid debt of around R$438 million in 2013. Additionally, the Company also negotiated a waiver with its 20 GOL Linhas Aéreas Inteligentes S.A debenture holders in relation to its possible non-compliance with the restrictive clauses in the indentures of the 4th and 5th debenture issues. The granting of the waiver before the end of the year meant that the debt in question remained classified as long-term on December 31, 2013. Due to the period recovery of EBITDAR, which totaled R$552 million in the fourth quarter and R$1,526 million in the full year, the Company closed 2013 with a leverage ratio (adjusted gross debt/LTM EBITDAR) of 6.9x, versus 10.9x in the previous quarter and 37.6x in 4Q12. Financial Debt Amortization Schedule (R$ million) Year Debt in R$ million % Total % Real %USD 2014 98 3.0% 41.4% 58.6% 2015 673 20.3% 99.8% 0.2% 2016 256 7.7% 100.0% 0.0% 2017 747 22.6% 34.2% 65.8% After 2017 1,118 33.8% 0.0% 100.0% No Maturity 419 12.7% 0.0% 100.0% Total 3,311 100.0% 36.9% 63.1% GOL’s loans and financing amortization profile, excluding interest and financial leasing, shows that the Company remains committed to reducing its short-term financial obligations, as can be seen from the position on December 31, 2013. Main Financial Ratios Indicadores Financeiros 4Q13 4Q12 % Chg. 3Q13 % Chg. % of foreign currency debt 77.8% 70.1% +7.7 pp 76.2% +1.6 pp Cash and Equivalents as % of LTM Net Revenues 34.0% 19.6% +14.4 pp 35.1% -1.1 pp Net Debt (R$ MM) 2,543.7 3,606.1 -29.5% 2,574.2 -1.2% Gross Debt (R$ MM) 5,589.4 5,191.2 7.7% 5,504.9 1.5% Gross Adjusted Debt 2 (R$ MM) 10,483.7 9,699.4 8.1% 10,104.2 3.8% Net Adjusted Debt (R$ MM) 7,438.0 8,114.3 -8.3% 7,173.4 3.7% Gross Adjusted Debt 2 / EBITDAR LTM 6.9x 37.6x -30.7 x 10.9x -4.0x Net Adjusted Debt 1 / EBITDAR 4.9x 31.4x -26.6 x 7.7x -2.8x Net Financial Commitments 3 / EBITDAR LTM 4.3x 25.7x -21.4 x 6.0x -1.7x 1- Financial commitments (gross debt + operational leasing contracts, in accordance with note 27 to the interim financial statements) less cash and cash equivalents and short-term financial investments; 2 - Gross debt + LTM operational leasing expenses x 7; 3- Adjusted gross debt less cash and cash equivalents, short-term financial investments and restricted cash. Certain variation calculations in this report may not match due to rounding. 21 GOL Linhas Aéreas Inteligentes S.A Operational Fleet The Company closed the quarter with an operational fleet of 137 Boeing 737-700 and 800 NG aircraft (the remaining 4 aircraft of these models were not operating as they are in the process of being returned) with an average age of 7.1 years, and a total fleet of 150 aircraft. Period End Fleet 4Q13 4Q12 Chg. 3Q13 Chg. Boeing 737-NG Family 141 126 15 140 1 737-300 Classic* 8 19 -11 8 0 767-300/200* 1 3 -2 1 0 Total 2 1 *Non-operational aircraft. The Company leases its fleet through a combination of finance and operating leases. Out of the total B737-NG and B767-300 fleet, 96 aircraft were under operating leases and 46 were under finance leases. Of the 46 under finance leases, 40 have a purchase option when their leasing contracts terminate. In 2013, the Company took delivery of 15 aircraft under operating lease contracts and only one under a finance lease contract. Three aircraft under operating lease contracts were returned. It also sub-leased five aircraft to Transavia Airlines. The primary aim of this operation was to better manage domestic market seat supply, given that the Brazilian low season coincides with the high season in Europe. GOL did not operate any 737-300 Classic aircraft in 2013, since their technology precedes that of the Next Generation model aircraft . During the year, 11 of these aircraft were removed from the fleet and the remaining eight are in the final phase of negotiations in regard to their sale or return to the lessors. On December 31, 2013, the Company had 139 firm aircraft acquisition orders with Boeing, totaling around R$36.6 billion, excluding contractual discounts. Aircraft Commitments (R$ million) >2016 Total Aircraft Commitments* 1,764.9 1,167.5 1,221.6 32,396.1 36,550.1 * Considers the list price of the aircraft Also on December 31, 2013, of the commitments mentioned above, the Company had obligations of R$4.8 billion in pre-delivery deposits , which will be disbursed as per the table below: 22 GOL Linhas Aéreas Inteligentes S.A Pre-Delivery Payments (R$ million) >2016 Total Pre-Delivery Payments 163.4 255.7 136.0 4,276.3 4,831.4 The portion financed through long-term loans with the U.S. Ex-Im Bank, guaranteed by aircraft, accounted for around 85% of the total aircraft cost. Other agents finance the acquisitions with equal or higher percentages, reaching up to 100%. The Company has been paying for the aircraft acquisitions with its own resources, loans, cash flow from operations, short and medium-term credit lines and financing by the supplier. Future Fleet Plan Fleet Plan – End of Period Boeing 737-NG Family Capex GOL invested around R$148 million in 4Q13, 52% of which in the acquisition of aircraft plan (pre-delivery payments); around 46% in aircraft parts, reconfigurations and improvements; and around 2% in bases, IT and the expansion of the maintenance center in Confins, Minas Gerais (construction of the Wheel and Brake Workshop) . In 2013 as a whole, Capex came to R$737 million, 56% of which in aircraft acquisitions, 43% in aircraft parts, reconfigurations and improvements and 1% in bases, IT and the expansion of the maintenance center in Confins. For more information on fixed assets, see note 16 to the financial statements. 23 GOL Linhas Aéreas Inteligentes S.A Financial Guidance - 2013 x Actual 2013 2013 Guidance From To Actual Brazilian GDP Growth 2.0% 2.5% 2.3% Annual Change in RASK or > 10% 15.5% Annual Change in Domestic Supply (ASK) Around -9% -7.4% CASK ex-fuel (R$ cents) 10.0 9.5 10.23 Average Exchange Rate (R$/US$) 2.20 2.10 2.16 Jet Fuel Price (QAV)* 2.48 2.38 2.39 Operating Margin (EBIT) 1% 3% 3.0% (*)The per-liter fuel price considers total fuel and lubricant expenses divided by estimated period consumption. Financial Guidance – 2014 Due to the impact of the adverse macroeconomic scenario, GOL may revise its guidance to incorporate any developments in its operating and financial performance, as well as any changes in interest, exchange rate, GDP and WTI and Brent oil price trends 2014 Guidance From To Brazilian GDP Growth 1.5% 2.0% Annual Change in RASK Equal to or above 10% Annual Change in Domestic Supply (ASK) -3% -1% Annual Change in International Supply (ASK) Until +8% Annual Change in CASK ex-fuel Equal to or less than 10% Average Exchange Rate (R$/US$) 2.50 2.40 Jet Fuel Price (QAV)* 2.85 2.70 Operating Margin (EBIT) 3% 6% (*)The per-liter fuel price considers total fuel and lubricant expenses divided by estimated period consumption. For 2014, GOL expects a variation of between -3% and -1% in domestic market seat supply, accompanied by growth of until 8% in the international market. This projection reiterates the consolidation of strategy and capacity discipline observed in 2013, seeking margin expansion through revenue growth. In this sense, the Company announces a projection of RASK growth of equal to or above 10% , at the same time as the cost discipline is maintained, with an expected increase of equal to or below 10% in CASK ex-fuel . The projection considers fuel price per liter between R$2.70 and R$2.85, average exchange rate between R$2.40 and R$2.50 and an increase in Brazilian GDP of between 1.5% and 2.0%. With this, GOL estimates an EBIT margin of between 3% and 6% in 2014. 24 GOL Linhas Aéreas Inteligentes S.A The Company compares estimated with actual results after disclosing its financial statements for the full year. The results of these annual comparisons are available in Section 11 of the Company’s Reference Form. 25 GOL Linhas Aéreas Inteligentes S.A Balance Sheet Balance Sheet (R$ `000) 4Q13 4Q12 3Q13 Assets 10,638,448 9,027,098 10,397,870 Current Assets 3,565,709 2,087,983 3,501,759 Cash and cash equivalents 1,635,647 775,551 1,629,300 Financial assets 1,155,617 585,028 955,268 Restricted cash 88,417 7 161,869 Trade and other receivables 324,821 325,665 368,947 Inventories of parts and supplies 117,144 138,039 135,342 Recoverable income taxes 52,124 110,999 92,902 Deposits - 2,575 4,817 Prepaid expenses 80,655 62,328 83,739 Hedge Transactions 48,934 10,696 11,504 Other current assets 62,350 68,921 51,399 Asset avaiable for sale - 8,174 6,672 Non-Current Assets 7,072,739 6,939,115 6,896,111 Property and equipment, net 3,772,159 3,885,799 3,814,079 Intangible Assets 1,694,190 1,699,931 1,685,370 Prepaid expenses 26,526 35,456 28,596 Deposits 847,708 654,621 782,923 Recoverable deferred income taxes 561,694 433,353 394,715 Restricted cash 166,039 224,517 184,303 Other non-current assets 4,423 5,438 6,125 Liabilities and Shareholders’ Equity 10,638,448 9,027,098 10,397,870 Current Liabilities 3,446,791 4,061,693 3,367,279 Short-term borrowings 440,834 1,719,625 450,162 Accounts payable 502,919 480,185 434,665 Salaries, wages and benefits 233,584 207,518 227,705 Current income taxes payables 94,430 73,299 68,462 Sales tax and landing fees 271,334 240,739 236,620 Advance ticket sales 1,219,802 823,190 1,209,459 Provisions 195,935 179,950 149,376 Mileage Program 167,759 124,905 165,718 Advance from customers 199,471 93,595 249,148 Obrigation of derivatives transactions 30,315 56,752 27,653 Other obligations 90,408 61,935 148,311 Non-Current Liabilities 5,973,157 4,232,577 5,883,273 Long-term debt 5,148,551 3,471,550 5,054,734 Mileage Program 456,290 364,307 451,516 Provision 282,903 299,880 281,623 Current income taxes payables 61,038 47,597 54,602 Advance from customers 3,645 - 16,991 Other non-current liabilities 20,730 49,243 23,807 Shareholder's Equity 1,218,500 732,828 1,147,318 Issued share capital 2,501,574 2,499,689 2,501,574 Capital reserves 103,366 61,387 61,574 Treasury shares (32,116) (35,164) (32,116) Other Reserves 533,127 (134,606) 510,585 Retained losses (2,455,025) (1,658,478) (2,407,246) Non-controlling shareholders 567,574 - 512,947 26 GOL Linhas Aéreas Inteligentes S.A Cash Flow Consolidated (IFRS) 12/31/13 12/31/12 Net Loss for the Year (724,590) (1,512,915) Adjustments to Reconcile net Loss to net Cash Provided by Operating Activities Depreciation and Amortization 560,966 519,631 Allowance for Doubtful Accounts 4,389 5,662 Provision for Judicial Deposits 21,125 16,996 Provision for Inventory Obsolescence (5,364) (609) Deferred Taxes (25.444) (78,460) Share-based Payments 7,088 10,652 Exchange and Monetary Variations, net 598,592 279,541 Interests on Loans and financial leases 248,843 268,4 15 Unrealized Hedge Income (28,872) (4,733) Restructuring Provision - 36,978 Provision for Participation in Results 51,950 - Mileage Program 163,013 202,498 Write-off of Property, Plant and Equipment, Intangible Assets and Assets held for sale 19,453 56,825 Impairment Losses 16,023 82,872 Changes in Assets and Liabilities Accounts Receivable (3,545) 22,807 Short Term Investments (570,589) 424,039 Inventories 26,259 13,593 Deposits (116,336) 18,198 Prepaid Expenses, Insurance and Recoverable Taxes (7,983) 106,215 Others Assets 12,911 (27,295) Suppliers 22,734 65,622 Advanced Ticket Sales 396,612 78,447 Advances from Customers 77,809 63,343 Salaries, Wages and Benefits (25,884) (42,512) Taxes and Landing Fees 30,595 50,710 Tax Obligation 115,187 (64,717) Obligations from Derivative Operations 49,404 (37,756) Provisions (159,909) 12,565 Others Liabilities (12,658) (54,463) Cash Flows from Operating Activities Interest Paid (257,283) (374,798) Income Tax Paid (80,615) (4,058) Net Cash Provided by (Used in) Operating Activities Restricted Cash (29,932) (115,429) Cash from incorporation 13 - Property, Plant and Equipment (237,982) (454,242) Intangible Assets (51,035) (20,772) Net Cash Used in Investing Activities Loan Funding 403,984 312,401 Loan Payment (437,784) (223,374) Financial Leases Payment (238,850) (111,324) Dividends and Interest on Capital (21,080) - Disposal of Treasury Shares 3,235 17,337 Advance for Future Capital Increase - 579 Capital Increase 1,885 - Capital Increase in Subsidiary 1,095,772 - Net Cash Generated by Financing Activities Exchange Rate Changes in Cash and Cash Equivalents (32,011) 6,795 Net Decrease in Cash and Cash Equivalents Cash and Cash Equivalents at the Beginning of the Year Cash and Cash Equivalents at the End of the Year 27 GOL Linhas Aéreas Inteligentes S.A GLOSSARY OF INDUSTRY TERMS AIRCRAFT LEASING : an agreement through which a company (the lessor), acquires a resource chosen by its client (the lessee) for subsequent rental to the latter for a determined period AIRCRAFT UTILIZATION : the average number of hours operated per day by the aircraft. AVAILABLE SEAT KILOMETERS (ASK) : the aircraft seating capacity multiplied by the number of kilometers flown. AVERAGE STAGE LENGTH : the average number of kilometers flown per flight. BLOCK HOURS : refers to the time an aircraft is in flight plus taxiing time. BREAKEVEN LOAD FACTOR : the passenger load factor that will result in passenger revenues being equal to operating expenses. CHARTER : a flight operated by an airline outside its normal or regular operations. EBITDAR : earnings before interest, taxes, depreciation, amortization and rent. Airlines normally present EBITDAR, since aircraft leasing represents a significant operating expense for their business. LESSOR : the party renting a property or other asset to another party, the lessee. LOAD FACTOR : the percentage of aircraft seating capacity that is actually utilized (calculated by dividing RPK by ASK). LONG-HAUL FLIGHTS : long-distance flights (in GOL’s case, flights of more than four hours’ duration). OPERATING COST PER AVAILABLE SEAT KILOMETER (CASK): operating expenses divided by the total number of available seat kilometers. OPERATING COST PER AVAILABLE SEAT KILOMETER EX-FUEL (CASK EX-FUEL): operating cost divided by the total number of available seat kilometers excluding fuel expenses. OPERATING REVENUE PER AVAILABLE SEAT KILOMETER (RASK) : total operating revenue divided by the total number of available seat kilometers. PASSENGER REVENUE PER AVAILABLE SEAT KILOMETER (PRASK): total passenger revenue divided by the total number of available seat kilometers. PDP FACILITY (PRE-DELIVERY PAYMENT FACILITY) : credit for the prepayment of aircraft acquisitions. REVENUE PASSENGERS : the total number of passengers on board who have paid more than 25% of the full flight fare. REVENUE PASSENGER KILOMETERS (RPK) : the sum of the products of the number of paying passengers on a given flight and the length of the flight SALE-LEASEBACK : a financial transaction whereby a resource is sold and then leased back for a long period, enabling use of the resource without owning it. SLOT : the right of an aircraft to take off or land at a given airport for a determined period of time. SUB-LEASE : an arrangement whereby a lessor in a rent agreement leases the item rented to a third party. TOTAL CASH: the sum of cash, financial investments and short and long-term restricted cash. WTI Barrel : stands for West Texas Intermediate – the West Texas region is where U.S. oil exploration is concentrated. Serves as a reference for the U.S. petroleum byproduct markets. YIELD PER PASSENGER KILOMETER : the average amount a passenger pays to fly one kilometer. 28 GOL Linhas Aéreas Inteligentes S.A ABOUT GOL LINHAS AÉREAS INTELIGENTES S.A. GOL Linhas Aéreas Inteligentes S.A. (Bovespa: GOLL4 and NYSE: GOL), the largest low-cost and low-fare airline in Latin America, offers around 910 daily flights to 65 destinations in 10 countries in South America, the Caribbean and the United States under the GOL and VARIG brands, using a young, modern fleet of Boeing 737-700 and 737-800 Next Generation aircraft, the safest, most efficient and most economical of their type. The SMILES loyalty program allows members to accumulate miles and redeem tickets to more than 560 locations around the world via flights with foreign partner airlines. The Company also operates Gollog, a logistics service which retrieves and delivers cargo and packages to and from more than 3,500 cities in Brazil and six abroad. With its portfolio of innovative products and services, GOL Linhas Aéreas Inteligentes offers the best cost-benefit ratio in the market. 29 GOL Linhas Aéreas Inteligentes S.A SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 26, 2014 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Edmar Prado Lopes Neto Name:Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
